1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s response received on November 18, 2022.

3.	Applicant’s election of invention I in the reply filed on November 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	The abstract of the disclosure is objected to because the term “tire” in the abstract is not understood.
Correction is required.

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “essentially equal” is not clearly understood; what is meant by “essentially equal”? perhaps applicant intends to delete “essentially”;

there is no antecedent basis for “the local image” and “the gradient magnetic fields”;
the phrase “the local image” is vague as it is unclear what a local image is;
the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);
In claim 2, the term “preferably” is not a positive limitation; it renders the claim indefinite by raising a doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Perhaps applicant intends to delete such term;
there is no antecedent basis for “the diameter” and “the voxel”;
In claims 3,7, the phrase “essentially equal” is not clearly understood; what is meant by “essentially equal”? perhaps applicant intends to delete “essentially”;
In claim 6, there is no antecedent basis for “the transverse relaxation time” and “the contribution”;

In claim 7, this is a duplicate claim; the subject matter of this claim is already in cl. 1; perhaps applicant intends to delete this claim;
In claim 10,11, the term “preferably” is not a positive limitation; it renders the claim indefinite by raising a doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Perhaps applicant intends to delete such term;
In claim 14, there is no antecedent basis for “the average voxel value”; “the standard deviation”; “the voxel values”; and “the ratio”.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



8.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a method of assessment of image quality of a magnetic resonance image, the method includes providing a phantom which comprises a volume filled with a bulk of granules of solid material surrounded by a liquid, the granules materials paramagnetic susceptibility being essentially equal the surrounding liquid's paramagnetic susceptibility, subjecting the phantom to an imaging sequence, acquiring MR signals from the phantom, reconstructing an MR image from the acquired MR signals, and deriving a measure of the local image sharpness associated with off-resonance effects due to main magnetic field inhomogeneities and to deviations of the gradient magnetic fields including gradient non-linearities and gradient delays in two or more different image regions from the MR image, wherein each image region is a representation of a part of the phantom volume.



9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Wang et al. discloses a calibration phantom for diffusion MRI; Hirata discloses MRI phantom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858